DIXON, Justice.
This writ was granted on defendant’s application, La., 374 So.2d 678, which complained that the Louisiana Department of Corrections incorrectly calculated his prison term by treating two sentences as consecutive, in spite of the fact that the trial judge imposed a concurrent sentence on the second conviction. An interpretation of the last paragraph of C.Cr.P. 901 was involved.
The Department of Corrections has now granted defendant the relief he requested-— that the sentence imposed on February 17, 1978 will run concurrently instead of consecutively with the sentence he is presently serving. Therefore, the issue is moot, and the writ is dismissed.